DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 9/23/2019 for application number 16/578,909. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims. 
Claims 1 – 21 are presented for examination.

Drawings
Examiner contends that the drawings filed 9/23/2019 are acceptable for examination proceedings.

Claim Objections
Claim 1, 8, and 15 are objected to because of the following informalities:  
Claim 1  recites “execute a first modification of the configuration file to identify…; execute a second modification of the configuration file to identify…” but the limitations merely apply to be identifying, and does not appear to be any modifying. Examiner suggests amending to “execute a first modification of the configuration file to identify and modify…; execute a second modification of the configuration file to identify and modify …”.
Claims 8 and 15 recite similar limitations and are similarly objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “cause the computing device to: receive…; execute…; execute…; generate…; detect a change of state of the support computing device; and … execute the modified configuration file…” but this limitation is unclear. It is unclear because the limitation appears to mean that a computing device is the one that is detecting a change of state of the support computing device, and that it is the computing device that is executing the modified configuration file. This is contradictory to the Applicant’s specification which shows that it is the support computing device that detects the change of state, and that this is the support computing device that executes the modified configuration file [see FIG. 2D and FIG 2E of Applicant’s specification]. For Examination purposes, the limitation will be interpreted as “cause the computing device to: receive…; execute…; execute…; and generate…; wherein the support computing device is to: detect a change of state of the support computing device; and … execute the modified configuration file…”
Furthermore, the claims appear to be omitting the step of the computing device transmitting the modified configuration file to the support computing device, which is a necessary step.
Claims 16-21 are dependent on claim 15 and are rejected based on dependency to claim 15.

Allowable Subject Matter
Claims 1-14 would be allowable if the claim objection above is resolved..
The following is a statement of reasons for the indication of allowable subject matter:
As per claim 1, Walinga et al. (PGPUB 2006/0179432) teaches a system, comprising: 
a computing platform including: 
at least a first processor; 
a first communication interface communicatively coupled to the at least a first processor; and 
first memory storing computer-readable instructions that, when executed by the at least a first processor, cause the computing platform to: 
receive a configuration file from a support computing device hosting one or more client-facing applications; 
execute a first modification of the configuration file to identify at least one client-facing application of the one or more client-facing applications having an always running status; 
generate a modified configuration file including the first modification; 
transmit the modified configuration file including the first modification to the support computing device; 
the support computing device, including: 
at least a second processor; 
a second communication interface communicatively coupled to the at least a second processor; and 
second memory storing computer-readable instructions that, when executed by the at least a second processor, cause the support computing device to: 
receive the modified configuration file; 
detect a change of state of the support computing device; and 
responsive to detecting the change of state, execute the modified configuration file causing the at least one client-facing application to automatically re-load and re- initialize.

	Chakra et al. (PGPUB 2015/0355955) teaches execute identify a custom class enabled for automatic start upon detection of a change of state of the support computing device. 
Neither Walinga et al. nor Chakra et al. teach the complete limitations of execute a second modification of the configuration file to identify the custom class; generate a modified configuration file including the first modification and the second modification; transmit the modified configuration file including the first modification and the second modification; responsive to detecting the change of state, execute the modified configuration file causing the at least one client-facing application to automatically re-load, re- initialize, and recompile. Walinga et al. nor Chakra et al. do not describe modifying the configuration file so that applications are designated with an always start status and so that application classes are enabled for automatic start, and executing the modified configuration file causing an application to recompile. The prior art of record do not teach individually or in combination all the limitations required by the independent claims as a whole.

	
Claims 8 and 15 are similar in scope as claim 1, and contain allowable subject matter for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Won (PGPUB 2021/0235517) teaches a PDU session in which a remote server indicates to a user end device whether an always-on session is allowed [FIG. 5], but there is no description of modifying a configuration file.
Shu et al. (PGPUB 2021/0076444) teaches a user end device that initiates a PDU session, and a remote server sets an always on session.
Dian (PGPUB 2009/0182732) teaches configuring to remove auto-start programs.
Pagan (PGPUB 2004/0260956) teaches automatic removal of applications from the startup sequence.
Trelawney et al. (USPAT 6,964,368) teaches modifying preexisting configuration files on the hard drive of an ATM to enable diagnostic software to automatically start when ATM is booted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186